IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 99-30469
                          Summary Calendar
                       _____________________

STEVEN BANNISTER,

                                               Plaintiff-Appellant,

                                versus

RAYBURN DEVILLE, Lieutenant;
DOUGLAS W. ENNIS, Lieutenant;
BURL CAIN, Warden, Louisiana
Penitentiary; RICHARD L. STALDER,
Secretary, Department of Public
Safety & Corrections; KAREN ROSS,
Major,
                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                   Middle District of Louisiana
                        USDC No. 98-CV-68-C
_________________________________________________________________
                           March 20, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Steven Bannister, Louisiana state prisoner #100917, argues

that the district court erred in granting the defendants’ motion to

dismiss his § 1983 complaint.

     Bannister argues that he was deprived of his First Amendment

right to exercise his religion as a result of the defendants’

taking disciplinary action against him because he refused to



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
voluntarily submit to a haircut.       He argues that there was no

prison policy requiring him to do so.

     Because the district court considered evidence outside of

Bannister’s   pleadings   in   addressing   this    claim,   the   district

court’s ruling must be considered as a grant of summary judgment.

See Balogun v. INS, 9 F.3d 347, 352 (5th Cir, 1993).

     The records presented by the defendants established that the

prison had a policy against inmates wearing their hair long because

it presented a security risk and also showed that Bannister was

aware of such policy.      A prison grooming policy that prohibits

inmates from wearing long hair has been found to be rationally

related to achieving the penological goal of security and, thus,

constitutional although the policy impinged on an inmate’s First

Amendment right to practice his religion.          See Powell v. Estelle,

959 F.2d 22, 26 (5th Cir. 1992).    The district court did not err in

granting summary judgment resulting in the dismissal of Bannister’s

First Amendment claim.

     Bannister also argues that the defendant Deville made racial

comments and verbal threats against him after Bannister refused to

comply with the order to cut his hair.       A complaint of verbal and

discriminatory threats by a prison guard does not state an arguable

constitutional claim.     See McFadden v. Lucas, 713 F.2d 143, 146

(5th Cir. 1983).   This claim has no arguable merit.

     Bannister also argues that he was denied due process during

his disciplinary proceedings because he was not provided with a




                                   2
written statement of the disciplinary committee’s ruling in his

case.

     Because the district court stated that it was granting the

defendants’ Fed. R. Civ. P. 12(b)(6) motion to dismiss, this claim

is reviewed under the standards applicable to that rule.              A motion

to dismiss is subject to de novo review and should be granted only

when it appears beyond a doubt that the plaintiff can prove no set

of facts in support of his claim that would entitle him to relief.

 Hall v. Thomas, 190 F.3d 693, 696 (5th Cir. 1999).

     Bannister has not alleged that he lost any good-time credits

as a result of the disciplinary action but merely complains that he

was transferred to an extended lockdown facility where he was not

entitled to the privileges enjoyed by the general population.

     Bannister’s     placement   in       Camp   J   did   not   constitute   a

deprivation of a constitutionally cognizable liberty interest that

entitled him to procedural due process during the disciplinary

proceedings.   See Sandin v. Conner, 515 U.S. 472, 484-87 (1995).

Thus, the district court did not err in dismissing this claim for

failure to state a claim upon which relief can be granted.

     Bannister argues for the first time on appeal that he was

subjected to cruel and unusual punishment in violation of the

Eighth Amendment because he was transferred to an extended lockdown

facility and deprived of the privileges accorded to the general

prison population.




                                      3
     Because Bannister’s Eighth Amendment claim does not involve a

purely legal issue, it is not subject to review on appeal.    See

Varnado v. Lynaugh, 920 F.2d 320-21 (5th Cir. 1991).

     Bannister’s motion for the appointment of counsel is DENIED.

See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

                                                 A F F I R M E D.




                                4